Case 2:19-cv-00050-PLM-MV ECF No. 68, PageID.504 Filed 02/11/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

DEMARCUS T. YOUNG, #753683,                )
          Petitioner,                      )
                                           )       No. 2:19-cv-50
-V-                                        )
                                           )       HONORABLE PAUL L. MALONEY
JOHN HALL, et al.,                         )
            Respondents.                   )
                                           )
                                          ORDER

       This is a civil rights action brought by state prisoner DeMarcus Young under 42

U.S.C. § 1983. The matter is now before the Court on Young’s objection to a Report and

Recommendation (“R&R”) issued by Magistrate Judge Maarten Vermaat (R&R ECF No. 63;

Objection ECF No. 64). For the reasons to be stated, the Court will overrule the objection

and adopt the R&R as the opinion of the Court.

                                      Legal Framework

       With respect to a dispositive issue, a magistrate judge issues a report and

recommendation, rather than an order. After being served with an R&R issued by a

magistrate judge, a party has fourteen days to file written objections to the proposed findings

and recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

       Only those objections that are specific are entitled to a de novo review under the

statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding that the

district court need not provide de novo review where the objections are frivolous, conclusive,
Case 2:19-cv-00050-PLM-MV ECF No. 68, PageID.505 Filed 02/11/21 Page 2 of 5




or too general because the burden is on the parties to “pinpoint those portions of the

magistrate’s report that the district court must specifically consider”). Failure to file an

objection results in a waiver of the issue and the issue cannot be appealed. United States v.

Sullivan, 431 F.3d 976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155

(1985) (upholding the Sixth Circuit’s practice). The district court judge may accept, reject, or

modify, in whole or in part, the findings and recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

                                           Analysis

        Young brings five objections, which the Court will address in the order presented.

First, he objects to the R&R’s application of Napier v. Madison County, Kentucky, 238 F.3d

739 (6th Cir. 2001). Young argues that Napier does not apply to medical claims when a

prisoner shows a need for medical care so obvious that laypeople would readily discern the

situation as requiring prompt medical attention by health care providers—such as his medical

condition (shoes that were too tight). The Sixth Circuit has stated that in cases of a minor or

nonobvious affliction, Napier does apply, but it requires medical records showing that a delay

in treatment caused a serious medical injury. Blackmore v. Kalamazoo County, 390 F.3d

890, 898 (6th Cir. 2004). The R&R correctly concluded that Young’s too-tight shoes are not

an obvious medical malady requiring immediate medical attention, and Young has not

provided medical records showing that the delay in receiving correctly fitted shoes caused a

serious medical injury. The R&R correctly applied Napier, so this objection will be

overruled.



                                                2
Case 2:19-cv-00050-PLM-MV ECF No. 68, PageID.506 Filed 02/11/21 Page 3 of 5




       Second, Young argues that Magistrate Judge Vermaat improperly construed his claim

against Defendant Hall as an Eighth Amendment claim regarding delay of treatment, when

Young intended his claim against Defendant Hall to be a First Amendment retaliation claim.

Magistrate Judge Vermaat considered Young’s retaliation claim against Defendant Hall (see

R&R at PageID.473-5). Therefore, the Court finds no error in the R&R. This objection will

be overruled.

       Third, Young argues that the R&R failed to adequately address his allegation that

Defendant Wilson refused to hear and address his medical complaints. As noted above,

Young’s too-tight shoes were not a serious or obvious medical malady requiring immediate

medical attention. Thus, even if Defendant Wilson had ignored Young’s requests, that would

be insufficient to sustain an Eighth Amendment claim against her. But on the Court’s review

of the record, there is no evidence that Defendant Wilson ignored any of Young’s requests.

Indeed, Defendant Wilson treated Young multiple times in the relevant timeframe, and at

those appointments, his only complaint was a rash (see ECF No. 51 at PageID.335-341). She

did not ignore any complaints about his shoes. The Court finds no error in the R&R, so this

objection is overruled.

       Fourth, Young argues that Defendant Wilson did deny his request for

accommodations, and that denial constituted deliberate indifference to a serious medical

need. Again, Young’s shoes were not a gravely serious medical need; further, the record

reflects that Defendant Wilson referred Young to the grievance process when he sought to

discuss “other issues and grievances[.]” (Id. at PageID.338.) It is not clear that this was a

request to discuss his shoes, but if it was, Defendant Wilson did not ignore Young’s requests

                                             3
Case 2:19-cv-00050-PLM-MV ECF No. 68, PageID.507 Filed 02/11/21 Page 4 of 5




for help; instead, she directed Young to the proper venue for his requests. The Court finds

no error in the R&R here, and this objection is overruled.

       Fifth and finally, Young argues that Magistrate Judge Vermaat improperly judged his

credibility against Defendant Halls’ credibility. The parties have conflicting accounts of what

occurred on August 17, 2018. Young alleges that on that date, Defendant Hall called Young

out to force him to sign off on a grievance and when he would not sign off, Defendant Hall

withheld the shoes. Defendant Hall alleges that on that date, he called Young out to measure

his feet for new shoes. Young’s objection is not supported by the record. There is simply no

evidence that supports his position: The documentary evidence shows definitively that

Defendant Hall ordered the shoes on August 17, 2018, which supports his position that the

conversation that day was to measure Young’s feet (see ECF No. 53-3 at PageID.392). The

only evidence supporting Young’s position is his own barefaced allegation contrary to the

documented record, which is insufficient to survive summary judgment. Anderson v. Liberty

Lobby, 477 U.S. 242, 252 (1986). Accordingly, there is no error in the R&R here, and this

objection is also overruled.

                                         Conclusion

       The Court finds no error in the R&R. Young’s objection will be overruled and the

R&R will be adopted as the opinion of the Court. Accordingly,

       IT IS ORDERED that the December 9, 2020 R&R (ECF No. 63) is ADOPTED as

the opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s objection (ECF No. 64) is

OVERRULED.

                                              4
Case 2:19-cv-00050-PLM-MV ECF No. 68, PageID.508 Filed 02/11/21 Page 5 of 5




      IT IS FURTHER ORDERED that Defendants’ motions for summary judgment

(ECF Nos. 49, 52) are GRANTED.

      Judgment to follow.

      IT IS SO ORDERED.

Date: February 11, 2021                       /s/ Paul L. Maloney
                                              Paul L. Maloney
                                              United States District Judge




                                     5
